- The Ovrawit Judge allowed the deposition to be read as evidence on the grour 1 that though the proceeding was not technically a suit in his court, yet it was an action pending .therein in the coni amplation of the statute, which was merely in affirmance of Me practice as it existed before its incorporation into the Be ised Statutes (7 Cow. 63; 1 John. Cas. 147), and the proceeding should therefore be regarded as a suit at law for all the purposes of evidence after it had been sent to the circuit for trial.
Several witnesses proved the practice of improper familiarity between defendant and the parties named, through the summer of 1841, and in the summer of 1842; and on the part of the defendant it was attempted to be shown that the intimacy was of an innocent character.
Proof was now offered of improper intimacy and conduct "between the defendant and both of the parties named, in 1839, to which defendant’s counsel objected as not being within any of the issues to be passed upon.
The Circuit Judge considered it admissible, as it would serve to characterize the defendant’s conduct, already testified to, and impress it in the mind of the jury with the stamp of criminality or innocence;' and in this view, and not as a substantive charge of guilt, he would receive it.
1 - The Defendant's Counsel offered to prove by several witnesses her general character for virtue, and her general exemplary deportment, which was overruled.
Verdict for plaintiff on all the issues.